Exhibit 10.4 PERFORMANCE-VESTING NONQUALIFIED STOCK OPTION AGREEMENT THIS AGREEMENT is made as of December 19, 2011 (the“GrantDate”) between Charter Communications, Inc., a Delaware corporation (the “Company”), and Thomas Rutledge (the“Optionee”). Unless otherwise defined herein, terms defined in the Charter Communications, Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in this Nonqualified Stock Option Agreement (the “Agreement”). The undersigned Optionee has been granted an Option to purchase Shares of Class A common stock of the Company (“Shares”), subject to the terms and conditions of the Plan and this Agreement, as follows: Vesting Schedule:
